DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: labels for each drawing is not provided in drawings to cause confusion since there are 13 pages of drawings and the Specification only provides explanations for 11 figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Francis et al reference (US Pat. 6,034,554).

As to claim 2, Fig. 6 of Francis depicts an exact configuration recited in claim 2. Therefore, it is inherently producing the same waveform as required by the claim.
As to claim 11, it is rejected for reciting a result derived from the apparatus recited in claim 6 which rejected as noted above.
As to claims 17-18, they are rejected for reciting an environment in which the above apparatus is applicable, intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the Francis et al reference (US Pat. 6,034,554).
As to claim 4, Francis discloses all the claimed invention except for teaching differential input signals in place of a single-ended signal as required by the claim. However, it is well-known in the art that a single-ended signal and differential signals are used interchangeable since each type of signal has its own trade-off values. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace a single-ended signal in Francis’ inventive circuitry by differential signals for benefits of reduction of noise and/or voltage level swings as commonly known in the art. A skill artisan would be motivated to utilize the above advantage if it is required by a particular application.
As to claim 8, Francis discloses all the claimed invention except for teaching a dummy load coupled at the output as required by the claim. However, a dummy load in electrical circuitry is known for absorbing power at the output and/or simulate working conditions for test purposes. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a dummy buffer for the purpose of reducing noise, phase and/or amplitude error(s).
As to claim 9, Francis discloses all the claimed invention except for teaching a buffer coupled at the input terminals as required by the claim. Buffer is known for merely reshaping a signal suitable for further processing along the line. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert a buffer at the input to reshape a signal in order to 
meet a requirement of a received component.
Allowable Subject Matter
Claims 12-13, 15-16 and 20 are allowed.
s 5, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose an apparatus comprising elements being configured as recited in claims. Specifically, none of the prior art teaches or fairly suggests the following limitations:
wherein the XOR circuit is a local oscillator driver having an input port for inverting output signal polarity of the XOR circuit, as recited in claim 5.
further comprising a comparator to convert a differential output of the second latch to provide a single ended low pass filtered signal to couple to the XOR circuit, as recited in claim 7.
a second latch comprising a clock input, a data input and an output, wherein the data input of the second latch is coupled to an inverted output of the clock signal generator and the clock input of the second latch is coupled to an inverted reference clock signal, and wherein a frequency of the reference clock signal is half, or less than half, of a frequency of the clock signal, as recited in claims 12 and 16.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN T LUU whose telephone number is (571)272-1746.  The examiner can normally be reached on M-F; 7:30-4:30 before 3/31/21.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T LUU/Primary Examiner, Art Unit 2842